Citation Nr: 0018997	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  89-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

R.  A. Caffery, Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1969.  In a January 1988 rating action the Department of 
Veterans Affairs (VA) Regional Office, Los Angeles, 
California, denied entitlement to service connection for a 
bilateral knee disability and confirmed and continued a 10 
percent evaluation for the veteran's post-traumatic stress 
disorder.  The veteran initiated an appeal from that rating 
action by filing a notice of disagreement in September 1988.  
In March 1989 the veteran testified at a hearing before the 
Board of Veterans' Appeals (Board), sitting at the regional 
office.  In December 1989 the Board remanded the case for 
further development.  The case was again remanded by the 
Board in March 1993 and December 1994.  In October 1997 the 
case was remanded by the Board so that the veteran could be 
afforded a hearing before the Board at the regional office in 
accordance with his request.  In a December 1998 rating 
action the evaluation for the veteran's post-traumatic stress 
disorder was increased to 30 percent, effective March 20, 
1985.  In July 1999, the veteran and his daughter testified 
at a hearing before a member of the Board at the regional 
office.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  A chronic knee disability was not demonstrated during the 
veteran's period of active military service. 

2.  Chronic knee disabilities, including degenerative 
arthritis, were initially medically demonstrated many years 
after the veteran's release from active duty and have not 
been shown to be of service origin.  

3.  The veteran's post-traumatic stress disorder is 
manifested by symptoms including anxiety and irritability, 
insomnia, flashbacks of his Vietnam experiences, easy 
startling, and decreased sociability.  

4.  The veteran is well oriented and his judgment and insight 
are in tact.  He is able to perform his own activities of 
daily living.  He is currently employed on a full-time basis 
as a bus driver.  

5.  The veteran's post-traumatic stress disorder has not 
resulted in more than definite interpersonal or industrial 
impairment or occupational and social impairment with an 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated during the veteran's period of active military 
service.  Degenerative arthritis of the knees may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

2.  An evaluation in excess of 30 percent for the veteran's 
post-traumatic stress disorder is not warranted.  38 U.S.C.A. 
§§ 11155, 5107 (1991); 38 C.F.R. Part 4, Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed to the extent possible.  
In this regard, the veteran's service medical records are not 
currently included with the claims file.  The service medical 
records were apparently included with the claims file as late 
as May 1992; however, the service medical records are 
currently unavailable.  Accordingly, the Board will base its 
decision on the evidence of record.  

I.  The Claim for Service Connection for a Bilateral Knee 
Disability

The veteran's initial claim for VA disability benefits was 
submitted in November 1983.  He referred to various 
conditions but did not mention a knee problem. 

The veteran was seen on an outpatient basis by the VA in 1982 
and 1983 for various conditions but had no complaints or 
findings regarding a knee condition.

The veteran was afforded a VA examination in February 1984.  
Examination of the musculoskeletal system showed a normal 
carriage, posture and gait.  There was no reference to a knee 
disability.  

In June 1987 the veteran submitted a claim for service 
connection for a knee disability.  

In a January 1988 rating action it was noted that the 
veteran's service medical records showed that he had been 
seen in September 1967 with complaints of bilateral knee 
problems but an orthopedic evaluation showed no objective 
findings. The veteran's physical examination for discharge 
from service was negative for any knee condition.

VA outpatient treatment records reflect that the veteran was 
seen in September 1988 with complaints of right knee pain.  
Examination showed diffuse tenderness over both knees with 
crepitus.  An assessment was made of early degenerative 
disease. 
The regional office later received records from Kaiser 
Permanente reflecting that the veteran was treated for 
problems with his knees in June 1988 and March 1990.  Knee 
problems were also reported on a VA examination conducted in 
September 1990 and on VA outpatient treatment records dated 
in 1993.  A VA outpatient treatment record dated in October 
1995 reflected a diagnosis of a lateral meniscal tear of the 
right knee with patellofemoral arthritis.  A VA MRI of the 
veteran's knees in February 1998 showed bilateral 
degenerative disease of the knees, greater on the left than 
the right with moderate left joint effusion and a small 
amount of right joint effusion.

During the course of the July 1999 Board hearing, the veteran 
related that he had been a heavy gunner on a vehicle with a 
50-caliber machine gun and his knees were constantly struck 
on the headboard of the vehicle while he attempted to 
maintain the ammunition straight within the belt.  He had 
gone to the doctor on occasion after service but was simply 
told that he had to live with the condition.  He was still 
receiving treatment for his knees at a VA medical center.  
His knees would go out of joint and he also had considerable 
swelling of the knees.  After service he reinjured the knees 
on an intermittent basis but believed that the reinjuries 
were due to the original injury in Vietnam.  His daughter 
recalled that he had complained of knee pain. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and degenerative arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are currently not 
associated with the file.  However, the records were 
available at the time of the January 1988 rating action. At 
that time it was recorded that the service records showed 
that the veteran was seen in September 1967 for complaints of 
bilateral knee problems but an orthopedic evaluation showed 
no objective findings.  The physical examination for 
discharge from service was negative for any knee condition.  
The record does not reflect any medical evidence of a knee 
disability for many years following the veteran's separation 
from military service.  The Board has considered the 
testimony provided by the veteran and the January 1989 
statement by his cousin that he experienced knee problems in 
service; however, on the basis of the negative orthopedic 
evaluation in service and the negative physical examination 
for discharge from service together with the absence of any 
continuity of complaints or findings regarding a knee 
condition for many years after the veteran's separation from 
service, the Board is unable to conclude that the veteran's 
current chronic knee disabilities either developed coincident 
with his period of military service or, in the case of 
degenerative arthritis, within one year after discharge.  It 
follows that service connection for a chronic knee disability 
would not be warranted either on a direct basis or under the 
presumptive provisions of law.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

II.  The Claim for an Increased Evaluation for Post-Traumatic 
Stress
Disorder, Currently Rated 30 Per Cent Disabling

In his November 1983 claim for VA disability benefits, the 
veteran reported several conditions including delayed stress 
disorder occurring in 1968.  

The regional office later received VA outpatient treatment 
records dated in 1982 and 1982 reflecting treatment of the 
veteran for psychiatric problems.  When he was afforded a VA 
psychiatric examination in February 1984 various findings 
were recorded.  A diagnosis of anxiety reaction manifested by 
severe nightmares and paranoid ideation was made.  

In a November 1984 rating action the regional office denied 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran appealed from that decision.  

A March 1985 VA psychiatric report reflected that the veteran 
was depressed and anxious with lability of mood.  He had a 
marked startle reaction.  His memory was intact and he was 
oriented in all spheres.  His judgment and insight were good.  
It was indicated that his nightmares and anxiety began in 
Vietnam.  A diagnosis was made of post-traumatic stress 
disorder.

During the course of a February 1986 hearing before the Board 
of Veterans' Appeals, sitting at the regional office, the 
veteran described his combat experiences in Vietnam in some 
detail.  He testified that he had lost several jobs largely 
because of stress, anxiety and flashbacks.  

In May 1986 the Board remanded the case to the regional 
office for further action, including affording the veteran a 
psychiatric examination.  

The veteran was afforded a VA psychiatric examination in 
December 1986.  His complaints included anxiety and 
nightmares.  Various findings were recorded on mental status 
examination.  The diagnosis was chronic post-traumatic stress 
syndrome. 

In a January 1987 rating action service connection was 
granted for post-traumatic stress disorder, rated 10 percent 
disabling.  

The veteran again testified before members of the Board, 
sitting at the regional office in March 1989.  He described 
in considerable detail his symptoms resulting from his post-
traumatic stress disorder which included nightmares, 
difficulty sleeping and difficulty interacting with other 
people in his family. 

The veteran was afforded a VA psychiatric examination in 
September 1990.  He had mood problems, usually of the 
depressive type, with withdrawal.  The veteran felt he was 
unable to tolerate stress.  He was employed as a truckdriver 
at a VA medical center.  

The veteran was afforded a VA psychological evaluation in 
February 1996.  It was reported that he was a full-time 
permanent employee at a VA medical center working in the 
motor vehicle section.  The veteran indicated that he had 
used up all of his sick leave and much of his annual leave at 
home recovering from symptoms he related to post-traumatic 
stress disorder.  Violence of any kind was especially 
stressful for the veteran.  He reported many disagreements 
with his supervisor. Nonetheless, he had worked relatively 
steadily at the VA medical center for the previous 10 years.  
He had been married for 27 years and had two children.  He 
was no longer married.  He currently lived alone.  He denied 
having any hospitalization for psychiatric treatment.  It was 
indicated that the veteran had intrusive thoughts and nightly 
combat nightmares with a violent content.  He also had 
avoidance of thoughts or feelings associated with the war.  
He slept only 3 or 4 hours a night usually.  He also had 
occasional difficulty concentrating, persistent 
hypervigilance and an exaggerated startle response.  On 
mental status examination the veteran was oriented in all 
three spheres.  There was no evidence of a cognitive 
impairment.  The diagnosis was chronic post-traumatic stress 
disorder.

A November 1996 report by a VA registered nurse reflected 
that she had conducted individual psychotherapy for the 
veteran for the previous month.  Her assessment was that the 
veteran was clearly impacted and affected in his ability to 
obtain or retain employment as a result of his continuing 
chronic, military-related post-traumatic stress disorder.

A January 1997 statement by the team leader for a veterans 
center reflects that the veteran had initially been seen at 
the center in January 1988.  The veteran had reported sleep 
loss, nightmares and angry outbursts at home.  He had been 
depressed, anxious, tearful and sad.  He had been under 
considerable stress from his work, family situation and 
intrusive memories from Vietnam.  He was seen weekly until 
June 1988.  He returned to counseling in July 1991, in 
January 1995 and again in June 1996.  His current situation 
only seemed to exacerbate the intrusive thoughts and 
memories.  He continued to deal with the thoughts by numbing 
and isolating himself.  He had become more aroused and 
hypervigilant.  He found it hard to sleep and was always 
cautious in attempting to anticipate whatever danger might be 
out there. 

January and February 1997 statements by individuals described 
problems the veteran had had due to misbehavior by other 
individuals assigned to work with him.

In a March 1997 report by the VA registered nurse, it was 
indicated that the veteran had been contacted to deal with an 
exacerbation of his symptoms related to incidents occurring 
at his work site.  

The veteran was afforded a VA psychiatric examination in July 
1998.  The examiner noted that he had worked as a bus driver 
for the VA for the previous 15 years.  He worked 40 hours per 
week.  He had a number of psychiatric complaints including 
anxiety and irritability much of the time, insomnia several 
nights a week with nightmares about combat service in 
Vietnam, jaw clenching which he attributed to the same combat 
service, flashbacks of his Vietnam combat experiences, 
jumpiness and easy startling, impaired memory and 
concentration much of the time, occasional episodes of 
intense anxiety with shaking and decreased sociability most 
of the time.  

Over the years, the veteran had mainly done work in heavy 
equipment and construction, primarily as a crane operator.  
He had also worked as a bus driver.  The maximum service with 
employers had been 13 years in the construction industry and 
15 years with the VA.  He had no history of drug or alcohol 
abuse.  He had been married from 1967 to 1992 and was 
divorced with two children.  He was single and lived with his 
mother.  He was able to do his own activities of daily living 
such as housework, shopping and cooking.  He was able to 
drive a car and handle money. 

On mental status examination the veteran had an essentially 
neutral mood.  He was not overtly anxious or depressed.  
There was no weeping, laughing, agitation or psychomotor 
retardation.  His thought content was anxious and euphoric, 
consistent with his mood and circumstances.  His speech was 
normal.  He was somewhat preoccupied with his post-traumatic 
stress disorder symptoms and keeping those under control.  He 
had no thought disorder.  The veteran was properly oriented 
as to time, place, person and purpose.  His judgment and 
insight were intact.  The diagnosis was post-traumatic stress 
disorder.  His Global Assessment of Functioning (GAF) was 
currently 85 with mild to moderate mental symptoms and 
impairment.

During the course of the July 1999 Board hearing, the veteran 
indicated that he had missed quite a bit of time from work 
due to his post-traumatic stress disorder.  He had recurring 
nightmares and could not stand much stress.  He had a problem 
with blacking out.  As a result of nightmares he clenched his 
teeth at night and used bite restraints.  He averaged about 
three hours' sleep a night.  He testified that he had anxiety 
all of the time and daily panic attacks.  He did not want to 
take any medication because he did not want to be addicted to 
anything.  He could not handle crowds of people.  The co-
workers who had given him problems in the past were currently 
gone.

The veteran's daughter related that she could recall when he 
would become angry and vent his frustrations when she was 
child.

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
have resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be substantially impaired and that 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
severe industrial impairment.  38 C.F.R. Part 4, Code 9411, 
effective prior to February 3, 1988.

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
the reliability, flexibility and efficiency levels be so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, Code 
9411, effective in February 1988.

A 30 percent evaluation is provided for post-traumatic stress 
disorder where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is provided when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411, effective in 
November 1996.

Over the years, the veteran's post-traumatic stress disorder 
has resulted in symptoms including anxiety, depression, 
nightmares and flashbacks about his Vietnam experiences, 
difficulty sleeping, hypervigilance and an exaggerated 
startle response.  His interpersonal relationships have been 
curtailed to an extent.  However, on the most recent VA 
psychiatric examination in July 1998 the veteran was not 
overtly anxious or depressed and he was correctly oriented in 
all spheres.  He had no thought disorder.  His insight and 
judgment were intact.  The veteran was employed on a full-
time basis as a bus driver by the VA.  A global assessment of 
functioning of 85 was assigned and the examiner indicated 
that the mental symptoms and impairment were mild to moderate 
in nature.  Thus, under the circumstances, the evidence does 
not establish that the veteran's post-traumatic stress 
disorder has resulted in interpersonal or industrial 
impairment of such a nature and extent so as to warrant 
entitlement to an evaluation in excess of 30 percent under 
the provisions of Diagnostic Code 9411 as in effect prior to 
February 1988 or those effective in February 1988 or 
effective in November 1996.  Accordingly, it follows that 
favorable action in connection with the veteran's appeal for 
an increased rating for his post-traumatic stress disorder is 
not warranted.

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
various hearings on appeal; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material issue regarding either of the matters on 
appeal.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for a bilateral knee 
disability is not established.  Entitlement to an increased 
rating for post-traumatic stress disorder, currently rated 
30 percent disabling is not established.  The appeal is 
denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

